In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Skelos, J.), dated August 18, 2003; which, inter alia, denied her motion to vacate *449an order of the same court dated February 28, 2003, granting the defendants’ motion to dismiss the complaint upon her default in opposing the motion.
Ordered that the order is affirmed, with costs.
The plaintiff failed to proffer evidence of a reasonable excuse for the default and a meritorious cause of action (see Perez v Astoria Gen. Hosp., 260 AD2d 457 [1999]). Accordingly, the Supreme Court properly denied the plaintiffs motion to vacate the order entered on her default. Florio, J.P., Krausman, Townes, Mastro and Fisher, JJ., concur.